{¶ 45} I agree with the result the majority reaches.
 {¶ 46} R.C. 2305.25 defines an incident report or risk management report as "a report of an incident involving injury or potential injury to a patient as a result of patient care provided by a health care provider * * * that is prepared by or for the use of a peer review committee of a health care entity and is within the scope of the functions of that committee."
 {¶ 47} I would find Nurse Hoover's affidavit establishes all the statutory elements, and further analysis is unnecessary.
 {¶ 48} The parties both devote a large portion of their briefs to arguments regarding the applicable statute of limitations. The assignment of error does not encompass these arguments, and the majority does not mention it at all. I would find this issue is not properly before this court. The overruling of the motion to dismiss on statute of limitation grounds is not final, and would be premature.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Richland County Court of Common Pleas is Reversed and this matter is Remanded for futher proceedings. Costs assessed to appellee.